Exhibit 10.3

PARTICIPATION AGREEMENT

FOR CHANGE IN CONTROL SEVERANCE PLAN

This Participation Agreement (the “Agreement”) is made and entered into by and
between                      (the “Executive”) and Marriott Vacations Worldwide
Corporation, a Delaware corporation (the “Company”), effective as of
                    , 2012 (the “Effective Date”).

RECITALS

A. Executive is a key member of the executive and management team of the
Company.

B. The Company maintains the Marriott Vacations Worldwide Corporation Change in
Control Severance Plan (the “Plan”), administered by the Compensation Committee
of the Company’s Board of Directors (“Committee”), to provide for specified
severance benefits in connection with certain terminations of employment within
two years following a Change in Control. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Plan.

C. The Company wishes to designate Executive as eligible to participate in the
Plan.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.

1. Designation as Eligible to Participate in Plan. Subject to the terms of the
Plan, the Committee hereby designates Executive as eligible to participate in
the Plan. As such, Executive’s benefits (if any) under the Plan shall be
determined pursuant to Section 2 of the Plan. Executive agrees that, for a
period of two years following the Termination of his or her employment, he or
she will not, in any manner, within the United States, Mexico, the Bahamas, or
any other country where the Company may develop or acquire resorts, directly or
indirectly engage in the business of timesharing or in any similarly competitive
business, including without limitation quarter sharing or undivided interests.
Directly or indirectly engaging in the business of timesharing shall include
engaging in business as owner, partner or agent, or as employee of any person,
firm or legal entity engaged in such business, or in being interested directly
or indirectly in any such business conducted by any person, firm, or legal
entity.

2. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



--------------------------------------------------------------------------------

3. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

4. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties with respect to the matters addressed herein,
superseding all negotiations, prior discussions and agreements, written or oral,
concerning such matters.

(c) Choice of Law. Except to the extent preempted by federal law, this Plan
shall be governed and construed in accordance the laws of the State of Delaware,
without regard to principles of conflicts of laws.

(d) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(e) No Assignment of Benefits. The rights of Executive to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void, provided
the Executive’s estate shall be entitled to receive any benefits that have
become payable, but which have not been paid in accordance with Section 1 above.

(f) Non-solicitation. During the period beginning on the Effective Date and
ending one year thereafter, Executive will not, on his own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, solicit or induce (or attempt to solicit or
induce) any employee of the Company to leave their employment with the Company
or to consider employment with any other person or entity.

 

2



--------------------------------------------------------------------------------

(g) Employment Taxes. Any payments made pursuant to this Agreement will be
reported on Form W-2 and shall be subject to withholding of applicable income
and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(i) Confidentiality of Agreement. Executive shall keep strictly confidential all
the terms and conditions, including amounts, in this Agreement and shall not
disclose them to any person other than the Executive’s spouse, the Executive’s
legal or financial advisor, or governmental officials who seek such information
in the course of their official duties, unless compelled by law to do so or to
the extent previously publicly disclosed by the Company.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the company by its duly authorized officer, as of the day and year first
above written.

 

MARRIOTT VACATIONS     EXECUTIVE WORLDWIDE CORPORATION     By:  

 

   

 

      Executive Signature Title:  

 

   

 

3